Citation Nr: 0418449	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  02-16 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to a rating in excess of 50 percent for the 
service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran had active duty from June 1967 to June 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The veteran asserts that his service-connected PTSD warrants 
a higher evaluation.  

Accordingly, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

VA is required to provide specific notice to claimants of the 
evidence needed to substantiate their claims, of what 
evidence the veteran is responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  

This requirement is not met unless VA can point to a specific 
document in the record that provides the necessary notice.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not received this notice with respect to his increased 
rating claim.  

In his October 2002 Substantive Appeal, the veteran 
complained of the increased severity of his PTSD symptoms 
that required more medication.  He also reported ongoing 
treatment from VA since his last VA examination.  In this 
case, the RO should obtain any outstanding VA treatment 
records for the veteran's PTSD.  

Also, the Board finds that a VA examination is warranted to 
provide a more complete disability picture.  Although the 
veteran has been provided a VA examination in July 2002 to 
evaluate the severity of his service-connected PTSD 
disability, further examination is indicated in order to 
assess the veteran's current disability level.  

Given the veteran's contentions that his PTSD symptoms have 
increased in severity, he is entitled to a new VA examination 
where there is evidence that the condition has worsened since 
the last examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran 
with a Veterans Claims Assistance Act of 
2000 (VCAA) notice letter pertaining to 
his claim in accordance with the 
requirements of that act and applicable 
court decisions.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
of VCAA are fully satisfied and send the 
veteran a letter detailing the provisions 
of VCAA and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  The 
RO should provide the veteran with a VCAA 
notice letter pertaining to his increased 
rating claim for his service-connected 
PTSD disability in accordance with the 
requirements of that act and applicable 
court decisions.  

2.  The RO should obtain any treatment 
records for the veteran from the Beckley 
VAMC dated from May 2002 to the present.  

3.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected PTSD.  The examiner 
should review the claims folder prior to 
completing the examination report, and 
should note such review in the examination 
report.  The examiner should comment on 
the impact of PTSD on the veteran's social 
and occupational functioning, and report a 
global assessment of function score 
attributable, if possible, solely to PTSD.  
The examiner should be asked to express an 
opinion as to the degree of disability 
resulting from PTSD as evidenced by the 
record.  All indicated testing should be 
done in this regard.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the appellant's 
claim.  If any benefit sought continues to 
be denied, the RO should issue a 
Supplemental Statement of the Case to the 
veteran and his representative and afford 
them an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


